IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30807
                         Summary Calendar


LINDA F. MITCHELL,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                           (98-CV-1450)
                       --------------------
                         February 3, 2000

Before POLITZ, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Linda Mitchell appeals from the district

court’s judgment affirming the denial of her application for

supplemental security income.   She argues that the district court

applied an improper legal standard to conclude that she was not

prejudiced by the Administrative Law Judge's (“ALJ”) refusal to

order a consultative mental examination, that the ALJ erred in

applying the Medical-Vocational Guidelines because the Guidelines

fail to take into account her non-exertional impairments, and that

the district court erred in modifying the Commissioner's decision


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
by concluding that she retained the ability to perform the full

range   of   sedentary   work      and   was   therefore   not   entitled    to

disability benefits.

     We have reviewed the record and find that the district court

did not err in concluding that Mitchell did not carry her burden of

showing that she was prejudiced by the ALJ’s failure to order a

consultative mental examination.             See Kane v. Heckler, 731 F.2d
1216, 1220 (1984).       Neither did the ALJ commit a legal error in

applying the Guidelines after determining that Mitchell's non-

exertional impairments did not significantly affect her residual

functional capacity to work.        See Selders v. Sullivan, 914 F.2d 614

(5th Cir. 1990).    Nor did the district court err in modifying the

Commissioner's     decision   by    applying    a   different    Guideline   to

conclude that Mitchell retains the residual functional capacity to

perform the full range of sedentary work; and that decision is

supported by substantial evidence in the record.                 See Mays v.

Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988).

AFFIRMED.




                                         2